Title: From Thomas Jefferson to Würtz, 23 January 178[9]
From: Jefferson, Thomas
To: Würtz



à Paris ce 23me. Janvier. 178[9]

J’avois souscrit, Monsieur, pour les oeuvres posthumes du roi de Prusse, edition de Berlin qui auroit du m’etre delivré[e] aussitot qu’elle a paru. A peu près [un] an après qu’elle a paru, on me propose, non pas les ouvrages du roi de Prusse, mais ce qu’on a substitue içi à leur place par des cartons. Vous sentez bien Monsieur que les proprietaires n’ayant pas rempli leur engagement ni pour le tems ni pour la chose, la justice ne veut pas que je reçoive un tout autre objet que celui pour lequel j’avois souscrit, et [qui] ne me dispensant pas d’acheter la veritable edition ne me vaudroit rien. Ainsi, Monsieur, je vous prie de trouver juste que je ne la reçoive pas, comme assurement je ne le ferai. J’ai l’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

